DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 2, 2022 have been entered.  Claims 12-14 and 16--30 remain pending in the application.  Applicant’s amendments have overcome the claim objections previously set forth in the Non-Final Office Action mailed July 8, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 28, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 20180128015 (hereinafter Shah), in view of Arlinghaus et al., US 20150184426 A1 (hereinafter Arlinghaus).
Regarding claim 12, Shah teaches a system, comprising: 
a housing assembly (unnumbered feature comprising 14, 16) configured for mounting to a door [0025]; 
a manual actuator (12) movably mounted to the housing assembly (Fig 1); 
a bolt (54) operably connected with the manual actuator (Fig 6B) such that movement of the manual actuator drives the bolt between an extended position and a retracted position [0025; 0029], wherein movement of the bolt from the retracted position to the extended position (Fig 6B) causes a first component (54) to contact a second component (42) at a point of contact (Fig 6B); and 
a contact dampener (20a) configured to dampen vibrations resulting from contact between the first component and the second component [0034]. 
wherein the latchbolt comprises the first component, wherein the housing assembly comprises the second component (42 is mounted on 14), wherein the second component has a fixed position within the housing assembly (42 has a fixed position, being mounted to 16 using 28, within the housing assembly along the long axis of the housing assembly as depicted in Figs 1, 6A, 6B, and 6D), and wherein the contact dampener mounted to the second component and operable to engage the first component as the latchbolt moves from the retracted position to the extended position [0034].
Shah does not teach wherein the contact dampener comprises a fluid damper.
Arlinghaus teaches wherein the contact dampener comprises a fluid damper (150; Fig 3).
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Shah’s contact dampener to be a fluid dampener such as Arlinghaus’.  Doing so would combine prior art elements according to known methods to yield predictable results, the damping of vibrations resulting from apparatus functioning.  
Regarding claim 28, Shah in view of Arlinghaus teaches the system of claim 12, wherein movement of the bolt (Shah, 54) from the extended position (Shah, Fig 6B) to the retracted position (Shah, discussed in [0038]) causes a third component (Shah, 46; Fig 6B) to impact a fourth component (Shah, 48) at a point of impact (Shah, Fig 6B); and wherein the system further comprises an impact dampener (Shah, 20b) configured to dampen vibrations resulting from impact between the third component and the fourth component [0026].
Regarding claim 29, Shah in view of Arlinghaus teaches the system of claim 28; wherein the contact dampener (Arlinghaus, 150) and the impact dampener (Shah, 20b) are of different configurations (Arlinghaus 150 is a fluid dampener and Shah 20b sound dampening material, therefore of a different configuration).
Regarding claim 30, Shah in view of Arlinghaus teaches the system of claim 12, wherein the fluid damper (Arlinghaus, 150) is operable to directly engage the bolt (Shah, 54; Fig 6B).
Claims 13, 14, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 20180128015 (hereinafter Shah) as applied to claim 1 above, and further in view of Fisk et al., WO 2011106244 A2 (hereinafter Fisk).
Regarding claim 13, Shah teaches a system, comprising: 
a housing assembly (unnumbered feature comprising 14, 16) configured for mounting to a door [0025]; 
a manual actuator (12) movably mounted to the housing assembly (Fig 1); 
a bolt (54) operably connected with the manual actuator (Fig 6B) such that movement of the manual actuator drives the bolt between an extended position and a retracted position [0025; 0029], wherein movement of the bolt from the retracted position to the extended position (Fig 6B) causes a first component (44; Fig 6B) to contact a second component (54) at a point of contact (Fig 6B); and 
a contact dampener (20a) configured to dampen vibrations resulting from contact between the first component and the second component [0034];
Shah does not teach the contact dampener comprises a noise damping metal material.  Shah teaches a plurality of suitable materials for the sound dampening material as known in the art [0026].
Fisk teaches it is known in the art for metal laminate material to be used for contact sound and/or vibration dampening [abstract; 0021; 0029] such that Fisk teaches the contact dampener comprises a noise dampening metal material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to replace Shah’s noise damping material with Fisk’s noise damping metal material.  Doing so would combine prior art elements according to known methods to yield predictable results: the damping of vibrations resulting from apparatus functioning.  
Regarding claim 14, Shah in view of Fisk teaches the system of claim 13, wherein the first component (Shah, 42) is formed of the noise damping metal material (Fisk, [abstract; 0021; 0029]) at the point of contact (Shah, Fig 6B) (the ends of Shah 42 are brought together with Fisk noise damping metal material as Shah 20a and 20b depicted in Shah Figs 7A and 7B, arranged to form the complete 42 meeting the Merriam-Webster definition of form).
Regarding claim 16, Shah in view of Fisk teaches the system of claim 13, wherein movement of the bolt (Shah, 54) from the extended position (Shah, Fig 6B) to the retracted position (Shah, discussed in [0038]) causes a third component (Shah, 46; Fig 6B) to impact a fourth component (Shah, 48) at a point of impact (Shah, Fig 6B); and wherein the system further comprises an impact dampener (Shah, 20b) configured to dampen vibrations resulting from impact between the third component and the fourth component [0026].
Regarding claim 17, Shah in view of Fisk teaches the system of claim 16, wherein the contact dampener (Shah, 20a) and the impact dampener (Shah, 20b) are of different configurations (Shah, 20a is smaller than 20b, and therefore of a different configuration).
Regarding claim 18, Shah in view of Fisk teaches the system of claim 16, wherein the impact dampener (Shah, 20b) is positioned at the point of impact (Shah, Fig 6B).
Regarding claim 19, Shah in view of Fisk teaches the system of claim 13, wherein the manual actuator (Shah, 12) comprises a pushbar (Shah, pushbar feature depicted in Figs 1,2), and wherein the first component (Shah, 44) comprises a rocker lever (Shah, Fig 6B) engaged between the pushbar and the bolt (Shah, 54; Fig 6B).
Regarding claim 20, Shah in view of Fisk teaches the system of claim 13, wherein the contact dampener (Shah, 20a) is positioned at the point of contact (Shah, Fig 6B).
Regarding claim 21, Shah teaches an access control device, comprising:
a housing assembly (unnumbered feature comprising 14, 16) configured for mounting to a door [0025]; 
a manual actuator (12) movably mounted to the housing assembly (Fig 1); 
a bolt (54) operably connected with the manual actuator (Fig 6B) such that movement of the manual actuator drives the bolt between an extended position and a retracted position [0025; 0029], wherein movement of the bolt from the retracted position to the extended position (Fig 6B) causes a first component (42) to contact a second component (54) at a point of contact (Fig 6B); 
wherein the first component comprises a noise dampening (20) material at point of contact (Fig 6B).
Shah does not teach a noise damping metal material.  Shah teaches a plurality of suitable materials for the sound dampening material as known in the art [0026].
Fisk teaches it is known in the art for metal laminate material to be used for contact sound and/or vibration damping [abstract; 0021; 0029] such that Fisk teaches a noise damping metal material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to replace Shah’s noise damping material with Fisk’s noise damping metal material.  Doing so would combine prior art elements according to known methods to yield predictable results: the damping of vibrations resulting from apparatus functioning.  
Regarding claim 22,Shah in view of Fisk teaches the access control device of claim 21, wherein the second component (54) comprises the noise damping metal material (Fisk, [abstract; 0021; 0029]) at the point of contact (Shah, Fig 6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the contact dampener used on the first component and mount it on the second component such that it comprises noise damping metal material at point of contact.  The court held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  By adding noise damping material to both components would not yield a new or unexpected results, most likely the same result, possibly of a different degree.  
Regarding claim 23, Shah in view of Fisk teaches the access control device of claim 21, wherein the first component (Shah, 42) is formed of the noise damping metal material (Fisk, [abstract; 0021; 0029]) (the ends of Shah 42 are brought together with Fisk noise damping metal material as Shah 20a and 20b depicted in Shah Figs 7A and 7B, arranged to form the complete 42 meeting the Merriam-Webster definition of form).
Regarding claim 25, Shah in view of Fisk teaches the access control device of claim 21, wherein the first component (42) is the lever arm assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount noise dampening material at point of contact on 54 rather than 42 in a simple reversal of parts such that the first component would be the bolt.  The court held In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) a simple reversal of parts would have been obvious to one of ordinary skill in the art.  
Regarding claim 26, Shah in view of Fisk teaches the access control device of claim 21, wherein the housing assembly (Shah, unnumbered feature comprising 14, 16) comprises the first component (Shah, 42); and wherein the first component is stationary within the housing assembly (Shah, 42 is mounted on 16 in Fig 6D and is immobile along the long axis of the of the manual actuator so is therefore stationary meeting Merriam-Webster definition of stationary).
Regarding claim 27, Shah in view of Fisk teaches the access control device of claim 21, , wherein the manual actuator (Shah, 12) comprises a pushbar (Shah, pushbar feature depicted in Figs 1,2), and wherein the first component (Shah, 42) comprises a rocker lever (Shah, Fig 6B) engaged between the pushbar and the bolt (Shah, 54; Fig 6B).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 20180128015 (hereinafter Shah) in view Fisk et al., WO 2011106244 A2 (hereinafter Fisk) as applied to claim 21 above, and further in view of Arlinghaus et al., US 20150184426 A1 (hereinafter Arlinghaus).
Regarding claim 24, Shah in view of Fisk teaches the access control device of claim 21, further comprising a damper (20b) configured to slow impact of the first component and the second component (20b slows the impact of 48 on 42 which results in slowing the impact of 42 and 54).
Shah in view of Fisk do not teach a fluid damper.
Arlinghaus teaches a fluid damper (150; Fig 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Shah’s contact dampener to be a fluid dampener such as Arlinghaus’.  Doing so would combine prior art elements according to known methods to yield predictable results, the damping of vibrations resulting from apparatus functioning.  
Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Fisk is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fisk is reasonably pertinent to the particular problem of contact noise dampening and reduction with which the applicant is also concerned.  
The Examiner respectfully disagrees with the Applicant’s characterization of Fisk as merely pertaining to vehicle fuel injection pumps, particularly high-pressure fuel injection pumps.  The Fisk reference title begins with Acoustic Cover, the stated general field of invention being sound damping with an intended use of covering a vehicle fuel injection pump.  MPEP 2114 states a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus has all the structural limitations of the claims, namely a noise dampening metal material.  
The Examiner respectfully disagrees with the Applicant’s assertion a skilled artisan would be discouraged from applying Fisk’s teachings.  Fisk notes in paragraph 0020 that skilled artisans will appreciate the acoustic cover could be used with any number of different fuel pumps or other noise producing components, and that a fuel injection pump is only one example of a possible implementation or usage of the acoustic cover.  
The Examiner respectfully disagrees with the Applicant’s characterization of Shah not disclosing acoustic emissions greater than that produced by conventional exit devices.  Shah states in paragraphs 0003 and 0004 that there is a need to improve panic devices to suppress the operating noise of the conventional panic device, tacitly acknowledging conventional means are not adequate for the noise levels generated, therefore requiring improved or updated solutions.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675